                             Case 1:20-cv-10689-LLS Document 20 Filed 04/27/21 Page 1 of 1
                                   Case 1:20-cv-10689-LLS Document 19 Filed 04/21/21 Page 1 of 1


                                                                   WHITEFORD, TAYLOR&PRESTO                                                       L.L.P.
                                                                                                                                                                                              DE LAWA RE'
                                                                                                                                                                                       DISTRICT OF CO LUMB IA
                                                                                                Two JAMES CENTER                                                                             KENTUC KY
                                                                                    1021 E.       C ARY STREET, S UITE            1700                                                        MARY LAND
0                                                                                        RICHMOND , VIRGINIA                  23219                                                           MICHI GAN

w              VERNON E. l NGE JR.
                                                                                    MAIN T ELEPHON E (804)             977-3300
                                                                                                                                                                                              NEW YO RK
                                                                                                                                                                                            PENNSY LVAN IA

en
                      P ARTNE R
                                                                                                                                                                                               VIRG INIA
           DIRECT LrN E (804 ) 977 -3301                                                  F ACSIMILE         (8 04) 977-3299
et::       DIR ECT FAX (804) 977 -329 1
               Vlnge@wtpl aw.com
0                                                                                                                                                                  ·uSDC SD~\·
0                                                                                                 April 21, 2021
z                                                                                                                                                                    DOCC\ff:NT
w              The Honorable Louis L. Stanto\/4'istrict Judge
               United States District Court - Southern District of New York
                                                                                                                                                                     ELEC TUO~I CALLY FILED
                                                                                                                                                                   -DOC #: _ _ _~ - r - - - i ~ -
0              Daniel Patrick Moynihan United States Courthouse
                                                                                                                                                                     DATE FILE o =.......-3,._,_
                                                                                                                                                                                           ·/                    l_i___1,_._/
                                                                                                                                                                                                                            2,,
                                                                                                                                                                                                                            ____',_
~              500 Pearl Street
w              New York, New York 10007-1312

~      -                      Re:            Dale Merrill, Administrator of the Mashantucket Pequot Tribal National
                                             Health Plan v. Jin Deng M.D., et al. I Civil Action No. 1:20-cv-10689-LLS

               Your Honor:

                       We are counsel to Plaintiff, Dale Merrill , Administrator of the Mashantucket Pequot
               Tribal National Health Plan ("Plaintiff'), in the above-captioned civil actio n.

                       Pursuant to this Court's April 1, 2021 Order for Conference Pursuant to Rule l 6(b ), the
               parties are to appear before this Court on April 30, 2021 for a conference and submit a proposed
               Scheduling Order at least one week before the conference. Plaintiff has filed a Motion to
               Dismiss, and accompanying Declaration and Memorandum of Law [Dkt. Nos . 16-18] , courtesy
               copies of which are enclosed. We understand that Defendants intend to file a Motion to Dismiss
               pursuant to Federal Rule of Civil Procedure 12(c).

                       In view of the foregoing, the patties seek to adjourn the scheduling conference a
                                                                                                                                                                                                              fl~ \.'      ~
                                                                                                                                                                                                                                      ·~ -




                                                                                                                                                                                                                          ~~
               extend the time to submit the proposed Scheduling Order, as the Court's rulings may rend                                                                                                                                ~
               certain deadlines established at the conference moot. This is the first request for an adjoumme
               of the conference and an extension of the time to submit a proposed Scheduling Order.                                                                                                                         .,_,,i.~
                              Thank yo u for your consideration.
                                                                                                                                                                                                                          ~\"-'
                                                                                                          Respectfully yours,

                                                                                                          Isl Vernon E. Inge, Jr.

                                                                                                          Vernon E. Inge Jr.
                VEijr:ejs
                Enclosures
                CC ( w/encl. ) :              Wei Ji, Esq. (by e-mail only)



                •Wf1iteford, Taylor & Preston L.LP. is a limited liability partnership. Our Delaware offices are operated under a separate Delaware limited liability company, v\/J1itcford, Taylor & Preston L.L.C.
